DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Moal et al PN 2010/0011182 in view of Lajolo et al PN 2006/0236300.
In regards to claim 1:  Le Moal et al teaches a communication device (102) transmitting and receiving (“transmitted in a signal over a network” Para [0042]) a message to and from (IO Requests are shown as bidirectional) another device (108) connected to a common communication channel (the channel between 102 and 108), comprising: a calculation unit (mixer 204) that calculates (via [0025]) as to a message to be transmitted a margin time before a time when a transmission of the message is to be completed (“deadline” “Traffic mixer 204 makes that determination by keeping track of the time H at which the RT requests must be executed in order to satisfy the margin constraint m.”); a transmission unit (207) that transmits the message to which information related to the margin time calculated by the calculation unit is attached (Para [0018] “Using deadline information attached to IO requests”); and an arbitration unit (207 both transmits and schedule) that performs arbitration based on the information attached to the message when message transmissions to the communication line occur (purpose of a scheduler), wherein, as to a plurality of messages transmitted to the communication line, the arbitration unit performs arbitration in such a manner as to prioritize a message with a shorter margin time (“earliest deadline first” Para [0028]).  The scheduler schedules the requests therefore they do not expressly arbitrate from requests that necessarily arrive at the simultaneously.  Lajolo et al teaches “for run-time arbitration among the set of pending softened tasks (step 117). Multiple softened targets may result in simultaneously pending tasks for the processor, therefore, scheduling support is needed to sequentially execute the softened tasks.” Para [0036] “the scheduling strategy such as round robin, earliest deadline first (EDF), topological sort, and the like” Para [0036].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to support simultaneously arriving I/O requests because this would have allowed for requesters to operate concurrently.
In regards to claim 2:  Le Moal et al teaches the transmitter transmitting the message with it attached deadline.
In regards to claims 7, 10:  Le Moal et al teaches a processor 104 and a communication controller (IO scheduler 106/204 (Para [0018]).  Le Moal et al teaches the mixer calculates the margin and deadline as a variable but does not expressly teach a storage/memory.  Official Notice is taken that storages are known for storing variables.  It would have been obvious to include a storage for storing the variable because this would have allowed the calculated data to be maintained.

Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Moal et al PN 2010/0011182 in view of Lajolo et al PN 2006/0236300 as applied to claim 1 above, and further in view of Fuehrer et al PN 7,949,811.
In regards to claims 4, 11:  Le Moal et al teaches the bus is between a host and a disk but does not state that the bus is a controller area network.  Fuehrer et al teaches transmitting data over a controller area network (CAN) or TTCAN using earliest deadline first arbitration (Column 4 lines 44 to column 5 line 31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Le Moal et al’s IO request scheduling method on a CAN bus because CAN is a well known type of bus and this would prevent limiting the types of buses the EDF protocol can be used on.
Claim(s) 5, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Moal et al PN 2010/0011182 in view of Lajolo et al PN 2006/0236300 as applied to claim 1 above, and further in view of Yan et al PN 2017/0293587.
In regards to claims 5, 12-13:  Le Moal et al teaches obtaining the data for calculating the time margin but does not expressly teach a relay unit.  Yan et al teaches a system using EDF including “such as a base station, a relay station, a scheduler, a controller, a gateway, a router, an applications server, or any other device in the telecommunications network” Para [0149].  It would have been obvious to a person of ordinary skill in the art allow a relay unit to be included in the system because this would have allowed for larger networks.
In regards to claims 14-16:  Le Moal et al teaches margin calculation.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Moal et al PN 2010/0011182 in view of Lajolo et al PN 2006/0236300 as applied to claim 7 above, and further in view of Huang et al PN 6,446,126.
In regards to claim 8:  Le Moal et al does not teach retrying access requests if they fail.  Huang et al teaches a system using EDF stating the “session may retry its attempt after waiting a corresponding delay time based on its assigned criticality”.  It would have been obvious to include retry attempts for failed requests because this would have allowed failed attempts to eventually be serviced.
Claim(s) 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Moal et al PN 2010/0011182 in view of Lajolo et al PN 2006/0236300 as applied to claim 7 above, and further in view of Yun et al PN 6,791,992.
In regards to claims 9, 17:  Le Moal et al only expressly teaches one device with the scheduler communicating to another device.  Yan et al teaches plural EDF queues scheduling devices (figure 1 plural devices 14 each with plural EDF queues 16).  It would have been obvious to have plural masters capable of communicating on the bus because this would have prevented one to one communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references that teach EDF arbitration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187